DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 8 March 2022.  Claim(s) 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., US PG pub. 20140353734 A1; in view of Yu et al., US PG pub. 20140367751 A1.
With respect to claim 1, Xie discloses in figure 1R, at least one gate structure (156) comprising a gate electrode (156) over a substrate (102), the gate electrode (156) comprising a conductive material (¶0059); a first dielectric layer (152;¶0057) disposed along one or more side walls of the at least one gate structure (156), a second dielectric layer (142) disposed laterally over and in contact with the first dielectric layer (152) such that the first dielectric layer (152) is disposed between the gate electrode (156) and the second dielectric layer (142) and the second dielectric layer (142) does not contact the gate electrode (156); a third dielectric layer (158’;¶0062) disposed on a top surface of the gate electrode (156), wherein the third dielectric layer (158’) comprises silicon nitride (SiN); however Xie did not discloses a fourth dielectric layer disposed on a top surface of the third dielectric layer (158’), wherein the fourth dielectric layer comprises silicon oxide (SiO2).  
Yu discloses in figure 2A a dielectric layer 205 disposed on a top surface of the gate electrode 201, wherein the dielectric layer 205 comprises silicon nitride (SiN) (¶0020), and another dielectric layer 207 disposed on a top surface of the dielectric layer 205, wherein the another dielectric layer 207 comprises silicon oxide (SiO2) (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include layer of silicon oxide and layer of silicon nitride on top of the gate electrode, since this can improve forming of the finfet without a large nitride cap loss.
Xie et al. disclose that the first dielectric layer (152) comprises fluorine doped silicon oxycarbonitride or fluorine doped silicon oxycarbide, however, Xie et al. do not disclose that the dielectric layer 152 is doped through molecular ion implantation using a precursor comprising hydrogen fluoride (HF) and carbon monoxide (CO). However, the present claims are product claims. A product-by-process claim is a product claim. Applicant has merely chosen to define the claimed product by the process by which it was made.  It has been well established that process limitations do not impart patentability to an old/obvious product.  Process limitations are significant only to the extent that they distinguish the claimed product over the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
With respect to claim 2, Xie discloses wherein the doping concentration of fluorine (¶0057) however Xie did not discloses is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is 
With respect to claim 3, Xie discloses wherein the first dielectric layer (152) Xie did not specifically discloses the dielectric layer has a dielectric constant in a range of from about 2.3 to about 2.8.  
However, Xie discloses the dielectric layer 152 have the same material as Applicant discloses therefore it is more probable than not that Xie’s material to have the same dielectric constant range as the Applicant’s material.
With respect to claim 4, Xie discloses wherein the first dielectric layer (152) Xie did not specifically discloses the dielectric layer has a dielectric constant in a range of from about 2.4 to about 2.6.  
However, Xie discloses the dielectric layer 152 have the same material as Applicant discloses therefore it is more probable than not that Xie’s material to have the same dielectric constant range as the Applicant’s material.
With respect to claim 5, Xie discloses an interlayer dielectric (ILD) layer (106) laterally over and in contact with the second dielectric layer (142).  
With respect to claim 7, Xie discloses wherein the gate electrode (156) comprises polysilicon or metal.  
With respect to claim 8, Xie discloses a source region (104) formed over the substrate (102) adjacent a first side of the gate electrode (156); and a drain region (104) formed over the substrate (102) adjacent a second side of the gate electrode (156), the second side being opposite to the first side with respect to the gate electrode (156).  
With respect to claim 11, Xie discloses a first gate structure (156) comprising a first gate electrode (156) over a substrate (102), the gate electrode (156) comprising a conductive material (¶0059); a second gate structure (156) comprising a second gate electrode (156) over the substrate (102), the second gate electrode (156) comprising a second conductive material (¶0059); an interlayer dielectric (ILD) layer (106) disposed between the first and second gate electrode (156); a first spacer (152) disposed between the ILD layer (106) and the first gate electrode (156), wherein the first spacer (152) comprises a first dielectric layer (152) comprising at least one of: fluorine doped silicon oxycarbonitride and fluorine doped silicon oxycarbide, and the fluorine doped silicon oxycarbonitride or the fluorine doped 
Yu discloses in figure 2A a dielectric layer 205 disposed on a top surface of the gate electrode 201, wherein the dielectric layer 205 comprises silicon nitride (SiN) (¶0020), and another dielectric layer 207 disposed on a top surface of the dielectric layer 205, wherein the another dielectric layer 207 comprises silicon oxide (SiO2) (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include layer of silicon oxide and layer of silicon nitride on top of the gate electrode, since this can improve forming of the finfet without a large nitride cap loss.
Xie et al. disclose that the first dielectric layer (152) comprises fluorine doped silicon oxycarbonitride or fluorine doped silicon oxycarbide, however, Xie et al. do not disclose that the dielectric layer 152 is doped through molecular ion implantation using a precursor comprising hydrogen fluoride (HF) and carbon monoxide (CO). However, the present claims are product claims. A product-by-process claim is a product claim. Applicant has merely chosen to define the claimed product by the process by which it was made.  It has been well established that process limitations do not impart patentability to an old/obvious product.  Process limitations are significant only to the extent that they distinguish the claimed product over the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
With respect to claim 12, Xie discloses as applied to claim above however Xie did not specifically discloses wherein a reaction temperature of the molecular ion implementation is in a range of from about 00C to about 1000C, and energy for generating molecular ions in the molecular ion implantation is in a range of from 0.5 KeV to about 100 KeV.
However, according to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

However, doping concentration of fluorine range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 14, Xie discloses wherein each of the third and fourth spacer (152 between 154 and 106) is formed from a second dielectric layer (142) formed adjacent to and in contact with the first dielectric layer (152).  
With respect to claim 16, Xie discloses a gate structure (156) comprising a gate electrode (156)-over a substrate (102), the gate electrode (156) comprising a conductive material (¶0059);    a first dielectric layer (152) disposed along and in contact with first and second side walls of the gate electrode (156), the first and second side walls being opposite to each other, the first dielectric layer (152) 
Yu discloses in figure 2A a dielectric layer 205 disposed on a top surface of the gate electrode 201, wherein the dielectric layer 205 comprises silicon nitride (SiN) (¶0020), and another dielectric layer 207 disposed on a top surface of the dielectric layer 205, wherein the another dielectric layer 207 comprises silicon oxide (SiO2) (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include layer of silicon oxide and layer of silicon nitride on top of the gate electrode, since this can improve forming of the finfet without a large nitride cap loss.
Xie et al. disclose that the first dielectric layer (152) comprises fluorine doped silicon oxycarbonitride or fluorine doped silicon oxycarbide, however, Xie et al. do not disclose that the dielectric layer 152 is doped through molecular ion implantation using a precursor comprising hydrogen fluoride (HF) and carbon monoxide (CO). However, the present claims are product claims. A product-by-process claim is a product claim. Applicant has merely chosen to define the claimed product by the process by which it was made.  It has been well established that process limitations do not impart patentability to an old/obvious product.  Process limitations are significant only to the extent that they distinguish the claimed product over the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
With respect to claim 17, Xie discloses as applied to claim above however Xie did not specifically discloses wherein a reaction temperature of the molecular ion implementation is in a range of from about 00C to about 1000C, and energy for generating molecular ions in the molecular ion implantation is in a range of from 0.5 KeV to about 100 KeV.
However, according to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 18, Xie discloses first dielectric layer (152) however Xie did not specifically discloses wherein a doping concentration of fluorine in the first dielectric layer (152) is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, doping concentration of fluorine range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 19, Xie discloses wherein the second dielectric layer (142) is formed adjacent to and in contact with the first dielectric layer (152) and disposed between the first dielectric layer (152) and the ILD layer (106) at both the first and second sides of the gate electrode (156). 
 

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., US PG pub. 20140353734 A1; in view of Yu et al., US PG pub. 20140367751 A1; further in view of Rullan et al., US PG pub. 20160336264 A1.
With respect to claim 6, Xie discloses wherein the second dielectric layer (142) comprises silicon nitride, and the ILD layer (106) however Xie did not discloses ILD layer comprises silicon oxycarbonitride.  
Rullan discloses ILD layer could use material such as silicon oxycarbonitride a low-k dielectric material (¶0029).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include ILD layer to use the material such as low-k dielectric material since Low-K dielectric material allows scaling of microelectronics devices and insulating dielectrics can get closer without charge build up and adverse effects on device performance.
With respect to claim 15, Xie discloses wherein the second dielectric layer (142) comprises silicon nitride, and the ILD layer (106) however Xie did not discloses ILD layer comprises silicon oxycarbonitride.  
Xie discloses wherein the second dielectric layer (142) comprises silicon nitride, and the ILD layer (106) however Xie did not discloses ILD layer comprises silicon oxycarbonitride.  
Rullan discloses ILD layer could use material such as silicon oxycarbonitride a low-k dielectric material (¶0029).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include ILD layer to use the material such as low-k dielectric material since Low-K dielectric material allows scaling of microelectronics devices and insulating dielectrics can get closer without charge build up and adverse effects on device performance.
With respect to claim 20, Xie discloses wherein the second dielectric layer (142) comprises silicon nitride, and the ILD layer (106) however Xie did not discloses ILD layer comprises silicon oxycarbonitride.  
Xie discloses wherein the second dielectric layer (142) comprises silicon nitride, and the ILD layer (106) however Xie did not discloses ILD layer comprises silicon oxycarbonitride.  
Rullan discloses ILD layer could use material such as silicon oxycarbonitride a low-k dielectric material (¶0029).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include ILD layer to use the material such as low-k dielectric material since Low-K dielectric material allows scaling of microelectronics devices and insulating dielectrics can get closer without charge build up and adverse effects on device performance.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al., US PG pub. 20140353734 A1; in view of Yu et al., US PG pub. 20140367751 A1; further in view of Basker et al., US PG pub. 20170062584 A1
With respect to claim 9, Xie and Yu discloses as applied to claim above however Xie and Yu do not disclose a fifth dielectric layer formed over the source and drain region (104).  Basker discloses dielectric layer 20, fig. 4 formed over the source/drain regions. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a dielectric layer covering source/drain region since this can prevent any current leakage.
With respect to claim 10, Xie discloses wherein the fifth dielectric layer comprises at least one of: silicon nitride and silicon oxide.  Basker discloses dielectric layer 20, fig. 4 formed over the source/drain regions. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a dielectric layer covering source/drain region since this can prevent any current leakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822